ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review dated November 21, 2006 from an Order of Child Custody, Child Support, and Garnishment of Wages, entered by default Judgment. The Appellant filed his appeal pro se.
Upon review of the Petition and the file, this Court finds as follows:
1. The Order of Child Custody, Child Support, and Garnishment of Wages by default Judgment was based on the Petition and evidence produced at the hearing on said matter.
2. The Order of Child Custody, Child Support, and Garnishment of Wages by default Judgment was granted pursuant to the default of Appellant herein, who failed to appeal' for the hearing.
3. The Fort Peck Court of Appeals shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. Title II CCOJ Section 202.
4. There is no substantial evidence in the record to support a conclusion other than that reached by the Tribal Court.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review be, and the same is hereby denied.